Order affirmed, with ten dollars costs and disbursements. The denial of the motion was proper. A granting of the motion would have been a violation of the rule that one Special Term justice may not exercise appellate jurisdiction over another justice of co-ordinate jurisdiction. The anomalous situation herein, however, requires that this case be placed at the head of the Special Term calendar five days after the entry of the order herein, subject to the approval of the justice presiding. Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.